        Case 5:20-cv-01299-LCB Document 34 Filed 03/01/21 Page 1 of 6            FILED
                                                                        2021 Mar-01 PM 04:55
                                                                        U.S. DISTRICT COURT
                                                                            N.D. OF ALABAMA


          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ALABAMA

NEW YORK LIFE INSURANCE                  )
AND ANNUITY CORPORATION;                 )
                                         )
       Plaintiff,                        )
                                         )
v.                                       ) CASE NO.:
                                         ) 5:20-CV-01299-LCB
SHANNAN ROBERTS,                         )
PATRICIA ROBERTS and                     )
LEE ANN ROBERTS;                         )
                                         )
       Defendants.                       )
                                         )
                                         )
SHANNAN ROBERTS;                         )
                                         )
       Counter-Plaintiff,                )
                                         )
v.                                       )
                                         )
NEW YORK LIFE INSURANCE                  )
AND ANNUITY CORPORATION,                 )
WILLIAM A. BEE and BEE                   )
INSURED BENEFITS GROUP,                  )
L.L.C.;                                  )
                                         )
       Counter-Defendants.               )


     DEFENDANT/COUNTER-PLAINTIFF SHANNAN ROBERTS’
         OPPOSTION TO THIRD-PARTY DEFENDANTS’
                  MOTION TO DISMISS
       Case 5:20-cv-01299-LCB Document 34 Filed 03/01/21 Page 2 of 6




     COMES NOW the Defendant/Counter-Plaintiff, Shannan Roberts,

and files this her Opposition to Third-Party Defendants William A. Bee

and Bee Insured Benefits Group, LLC’s Motion to Dismiss. As grounds,

Defendant/Counter-Plaintiff states the following:

                           INTRODUCTION

     A complaint may not be dismissed under Rule 12(b)(1) of the

Federal Rules of Civil Procedure unless it appears beyond a doubt that

jurisdiction does not apply. The material facts presented by the Counter-

Defendants are not in dispute. However, the Counter-Defendants have

misinterpreted the nature of the Counter-Plaintiff’s causes of action. The

Counter-Plaintiff is not seeking the proceeds of the underlying life

insurance policies.    Rather, the Counter-Plaintiff has alleged the

Counter-Defendants breached their fiduciary duty, and among other

causes of action, intentionally, negligently, and/or recklessly made

material misrepresentations to the Counter-Plaintiff to her detriment.

Certainly, this Honorable Court maintains subject matter jurisdiction to

hear and adjudicate these causes of action.
         Case 5:20-cv-01299-LCB Document 34 Filed 03/01/21 Page 3 of 6




                                ARGUMENT

  1) Causes of Action Asserted by Counter-Plaintiff Survive the

     Abatement of the Divorce Action.

     The threshold issue in this matter is whether the Counter-

Defendants breached a fiduciary obligation to Counter-Plaintiff and

whether certain material misrepresentations were made by Counter-

Defendants to the detriment of the Counter-Plaintiff. While it is true,

that the subject Interlocutory Order was a nullity upon the death of the

Counter-Plaintiff’s husband, the Counter-Plaintiff is not seeking the

enforcement of such Order. Rather, the Counter-Plaintiff is seeking

redress for misrepresentations made to her and the breach of a fiduciary

duty owed to her by the Counter-Defendants. In truth, the Counter-

Defendant’s Motion to Dismiss and the Counter-Plaintiff’s assertions in

her Answer and Counter-Complaint represent two ships passing in the

night.

     The Counter-Plaintiff does not dispute the Counter-Defendant’s

legal analysis of Ex Parte Thomas, 54 So. 3d 356 (Ala. 2010), and its

prodigy, that when a spouse passes during the pendency of a divorce, any

standing interlocutory orders which prohibit parties to a divorce from
       Case 5:20-cv-01299-LCB Document 34 Filed 03/01/21 Page 4 of 6




distributing assets, including life insurance policies, are not enforceable.

As the Counter-Defendant’s pointed out, in Ex Parte Thomas, the subject

husband changed the beneficiaries of his life insurance policy to his

brother despite an interlocutory order which prohibited him from doing

such. Id. at 357. The wife brought suit against her deceased husband’s

brother seeking the life insurance proceeds. Id. If such were the facts in

the instant matter, the Counter-Plaintiff would agree the instant matter

is due to be dismissed. However, the facts are much different.

     In the instant matter, the Counter-Defendant, Bee, was the life

insurance agent to both the Counter-Plaintiff and her now deceased

husband, William.     Thus, he owed a fiduciary duty to the Counter-

Plaintiff. As this Honorable Court is aware, a fiduciary duty is an

obligation of loyalty and good faith to someone or some entity that is the

highest duty known to the law. As one great jurist wrote, it does not allow

for, “…a scintilla” of disloyalty to exist. Further, the factual allegations

asserted in the Answer and Counter-Complaint as part of this action

assert the Counter-Defendants not only violated the fiduciary duty owed

to the Counter-Plaintiff, but also were guilty of making material

misrepresentations to the Counter-Plaintiff to her detriment.          The
       Case 5:20-cv-01299-LCB Document 34 Filed 03/01/21 Page 5 of 6




Counter-Plaintiff is seeking damages predicted on these causes of action

and are not seeking to obtain any of the proceeds of the underlying, and

subject, life insurance policies. As such, the Counter-Defendants’ Motion

to Dismiss due to lack of subject matter jurisdiction is due to be denied.

     WHEREFORE, Defendant/Counter-Plaintiff respectfully requests

this Court deny Third-Party Defendants’ Motion to Dismiss and order

such further, other relief as may be just and necessary.



                                  Respectfully submitted,
                                  /s/ Will League
                                  Will League
                                  Alabama State Bar: ASB-8273-E66J


Siniard, Timberlake, & League, P.C.
Attorneys for Plaintiff
125 Holmes Avenue
Post Office Box 2767
Huntsville, Alabama 35804
Telephone: 256-536-0770
Facsimile: 256-539-0540
League@law-injury.com
       Case 5:20-cv-01299-LCB Document 34 Filed 03/01/21 Page 6 of 6




                    CERTIFICATE OF SERVICE

      I hereby certify that on March 1, 2021, I electronically filed notice
of the foregoing with the Clerk of Court using CM/ECF system and/or
U.S. Mail which will send notification of such filing to the following:

Colin T. Dean, Esq.
Mickey B. Wright, Esq.
LLOYD, GRAY, WHITEHEAD & MONROE, P.C.
880 Montclair Road, Suite 100
Birmingham, AL 35213
Telephone: (205) 967-8822
Facsimile: (205) 967-2380
mwright@lgwmlaw.com
cdean@lgwmlaw.com

Felicia A. Long, Esq.
Hill, Hill, Carter, Franco, Cole & Black, P.C.
Post Office Box 116
Montgomery, Alabama 36101-0116
TEL: (334) 834-7600
FAX: (334) 386-4394

R. David McDowell, Esq.
401 Holmes Avenue, NE
Suite D
Huntsville, AL 35801


                                  /s/Will League
                                  Will League
